DETAILED ACTION

Claims status
In response to the application/amendment filed on 08/11/2021, claims 21, 23-29, 31-35, and 37-40 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 21, 23-29, 31-35, and 37-40 are found to be allowable. Claims 21, 23-29, 31-35, and 37-40 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“21. A device for scheduling target wake times for station devices, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
determine a target wake time of a target wake time service period for a station device, wherein the target wake time occurs after a first beacon sent by the device and before a second beacon sent by the device, wherein the first beacon and the second beacons are consecutive beacons, wherein the target wake time occurs after the station device receives the first beacon and after the station device enters a first doze state after receiving the first beacon, and wherein the first doze state ends before the station device enters a second doze state before waking up and receiving the second beacon from the device;
cause to send the first beacon to one or more station devices, the first beacon comprising an indication of; and 
cause to send one or more trigger frames during the target wake time service period.” in combination with other claim limitations as specified in claims 21, 23-29, 31-35, and 37-40. Emphasis added.
See Choi’s Fig. 9: the predetermined wakeup interval may be configured in such a manner that STA1 220 can switch to the awake state to receive the TIM element every beacon interval. ¶. [0118]), the device comprising processing circuitry coupled to a storage (See Fig. 25: the AP device to include a processor and memory; Para. [0191]), wherein the at least one processor is configured to:
determine a target wake time of a target wake time service period (See Choi’s Fig. 9: the predetermined wakeup interval may be configured in such a manner that STA1 220 can switch to the awake state, i.e., target wake time, to receive the TIM element every beacon interval. Accordingly, STA1 220 may switch to the awake state when the AP 210 first transmits the beacon frame (S211). STA1 220 may receive the beacon frame and obtain the TIM information element. Para. [0118]. Examiner’s note: The Access Point transmits multiple beacon frames periodically, and any wakeup interval with any two beacons could be analyzed as a target wake time or period. See ¶. [0072] for periodic beacon frame transmissions), wherein the target wake time (See Fig. 9: the STA operating in the sleep state is switched to the awake state, i.e., target wake time, to transmit/receive the frame. ¶. [0114]) occurs after a first beacon and before a second beacon; (See Choi’s Fig. 9: the station can switch to the awake state to receive the TIM element in every beacon interval, i.e., between any two beacons; Para. [0118]);
wherein the target wake time is indicative of a trigger frame arrival time, and wherein the trigger frame is a different type of frame than the first beacon and the second beacon (See Fig. 21: the Stations to receive multiple trigger frames from the AP within an Awake State of TIM from an AP between the two Beacons; ¶. [0170]); [Examiner’s note: the figure 21 clearly illustrates that the trigger is different type of frame than the two Beacons.]
cause to send the first beacon to one station device (See Choi’s Fig. 9: the AP to transmit a beacon frame S211, and the STA1 220 to switch to the awake state; Para. [0118]), the beacon comprising an indication that the one station device is to wake from a doze state (See Choi’s Fig. 9: the predetermined wakeup interval may be configured in such a manner that STA1 220 can switch to the awake state to receive the TIM information element, i.e., an indication to wake, every beacon interval. Accordingly, STA1 220 may switch to the awake state when the AP 210 first transmits the beacon frame (S211). STA1 220 may receive the beacon frame and obtain the TIM information element. Para. [0118]) at the target wake time to receive one trigger frame before the second beacon (See Choi’s Fig. 9: STA1 220 may receive the beacon frame and obtain the TIM information element. If the obtained TIM element indicates the presence of a frame to be transmitted to STA1 220. The Access Point transmits multiple beacon frames periodically, and any wakeup interval with any two beacons could be analyzed as a target wake time or period. See ¶. [0072] for periodic beacon frame transmissions.); wherein the doze state begins after the first beacon (See Fig. 9: After receiving the beacon frame from the AP, multiple stations are operating in a PS mode, i.e., power save or doze mode. Each of STA1 220 and STA2 222 is switched from a sleep state to an awake state every wakeup interval of a predetermined period such that STA1 220 and STA2 222 may be configured to receive the TIM information element transmitted by the AP 210; ¶. [0117]), and
cause to send the trigger frame during the target wake time service period (See Fig. 20: the STA (station) performing uplink transmission in a wireless communication system includes a transceiver and a processor, the processor configured to receive a trigger frame from an AP, the processor configured to perform uplink transmission in response to the trigger frame. And the STA1 220, which has been switched to receive a TIM element every beacon interval, may be configured to be switched to another operation state in which STA1 220 awakes from the sleep state once every three beacon intervals. The TIM beacon frame can include information necessary for STAs performing MU transmission to receive a trigger frame (e.g., resource allocation, start offset, trigger frame transmission timing, etc.). ¶. [0169-0170]).
Hiremath further discloses the beacon comprising an indication that the station device to wake from a doze state (See Figs. 6-7: A wake-time instant, i.e., time interval to wake up, is computed using The Equation 1, as shown in below. The time value is obtained from the timestamp field, i.e., indication of time to wake up from doze state, in a beacon transmitted by the Access Point. Col. 10, Lines 25-35).
Wentink further discloses the indication of a trigger frame arrival time (See Fig. 7: determining the duration of the indication window of the arrival time of frames at the client node, and adjusting the duration of the indication window based on the arrival time of frames; ¶. [0038]).
Neither Choi nor Hiremath nor Wentink nor in combination teaches “***." In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 21, 23-29, 31-35, and 37-40 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416